Four separate negligence actions based upon the same accident were brought — two by infants to recover for personal injuries and for property damage, and two by parents to recover damages for medical expenses and loss of services; and by stipulation all were tried together. The jury rendered verdicts in varying amounts for all plaintiffs. In each case an order was made and entered denying defendant’s motion to set aside the verdict and for a new trial. On appeal, defendant claims only that certain alleged errors in the court’s charge require that the judgments and orders be reversed. The principal alleged error was that as plaintiff Frank, Jr., violated the provisions of section 81, subdivision 15, Vehicle and Traffic Law, and such violation constituted negligence, the trial justice should not have charged that the violation of the statute was prima fade evidence of negligence but its probative force might be overcome by proof that such violation was not a proximate producing or contributing cause of the accident. There was no exception to this part of the charge. The rule as stated was correct. (Clark v. Doolittle, 205 App. Div. 697; Brown v. Shyne, 242 N. Y. 176; Corbett v. Scott, 243 id. 66, and Carlock v. Westchester Lighting Co., 268 id. 345.) We find no error in the record. Judgment and order in each case unanimously affirmed, with one bill of costs. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.